DETAILED ACTION
Introduction
Claims 1-3, 5-12, and 14-20 have been examined in this application. Claims 1, 3, 5, 6, 9-12, 14, 15, and 18-20 are amended. Claims 2, 7, 8, 16, and 17 are original. Claims 4 and 13 are cancelled. This is a final office action in response to the arguments and amendments filed 3/22/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application KR10-2019-0149600 filed in the Republic of Korea on 11/20/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The amendments to the specification, filed 3/22/2022, are accepted and the previously made objection is therefore withdrawn.

Response to Arguments
Applicant’s arguments, filed 3/22/2022, have been fully considered.
Regarding the remarks pertaining to the previously made objections to the specification and claims (presented on p. 9 under the heading “Objections to the Specification and the Claim”), the amendments are satisfactory and the objections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 10-13 under the heading “Claim Rejections –35 U.S.C. §112(b)”), the arguments are partially persuasive. 
Regarding the previous rejection of Claim 1 for how the method is performed, no reasoned arguments have been provided and the amendments to the claims do not address the issue. Thus, the rejection is maintained.
Regarding the previous rejection of Claims 3 and 12, the arguments are not persuasive. The portions of the specification referenced in the arguments (p. 12) state that the link or node information “may include” or “may be” certain types of information. The specification therefore provides examples, but does not recite an explicit definition of what link or node information must be. While the claims are to be interpreted in light of the specification, it is not proper to read limitations of the specification into a claim. Additionally, no reasoned arguments have been provided regarding the issues of indefiniteness regarding the “electronically shaping.” Thus, the rejection is maintained.
Regarding the previous rejection of Claims 7 and 16, the arguments (p. 12-13) state that the dummy information is described in the specification, as ¶00117 states that the dummy information acts as an additional attribute to reduce the amount of information. However, it is not clear how dummy information can be an extra attribute and simultaneously reduce an amount of information (and it not clear what the “reducing” is a comparison against). No reasoned arguments are provided regarding the performing of the data processing, and how it results in optimizing by merely assigning the dummy information. Thus, the rejection is maintained. 
For all other previously made rejections under 112, the arguments and amendments are persuasive, and the rejections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 13-15 under the heading “Claim Rejections –35 U.S.C. §101”), the arguments are not persuasive. The arguments (p. 15) state that the method cannot be practically performed in the human mind, due to the recited operations and requirements of the data being highly accurate and precise. However, the scope of the claim as recited is for extracting a single coordinate value from a single object and calculating a height value and 3D coordinate value corresponding to the 2D coordinate value. The broadest reasonable interpretation of the claim therefore does not require any great complexity or amount of data, as only one coordinate value is being evaluated, and the claims do not recite any required accuracy or precision of the data or calculations. The office maintains that these operations are able to be performed mentally or manually by a human. Additionally, the steps of calculating a height value and 3D coordinate value can be considered to be the judicial exception of a mathematical concept, as they are purely mathematical functions. The office maintains that the claim is directed toward an abstract idea, and the rejections are maintained. 
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 15-20 under the heading “Claim Rejections –35 U.S.C. §103”), the arguments are persuasive for the arguments regarding the limitation of “when there is no MMS data…” and the remaining arguments regarding the calculating of a three-dimensional coordinate value art moot, because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of NPL Publication “Extracting roads from dense point clouds in large scale urban environment” (Boyko et al.), as well as the previously relied upon art of NPL Publication “Precise mobile laser scanning for urban mapping utilizing 3D aerial surveillance data” (Javanmardi et al.), US2019/0130182A1 (Zang et al.), US2018/0096463A1 (Kim et al.), US2020/0175720A1 (Hsu et al.), US2019/0163993A1 (Koo et al.), and US2015/0078624A1 (Fukuda).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) "an aerial image analyzing unit detecting an object..." in Claim 10,
(b) "a space coordinate calculating unit calculating a three-dimensional (3D) coordinate value..." in Claim 10, 
(c) "an HD map generating unit generating an HD map..." in Claim 10, 
(d) "a road attribute information allocating unit allocating road attribute information..." in Claim 12, 
(e) "a road facility detecting unit detecting a road facility..." in Claim 15, 
(f) "an HD map processing unit calculating dummy information..." in Claim 16, 
(g) "an aerial image updating unit generating a top view image" in Claim 18,
because the claim limitations uses the generic placeholder “unit” that is coupled with the above functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
For all limitations (a) through (g), Figure 4 and specification ¶0073, 0079 state that the units of the apparatus may be implemented by devices such as ASICs, DSPs, DSPDs, PLDs, FGPAs, or various processors and controllers. The limitations therefore corresponding to the hardware or hardware components and algorithms for performing the functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 10, the claims recite the apparatus detects, or a step of “detecting MMS data including a proximity position of the extracted 2D coordinate value.” The disclosure as originally filed (see e.g. specification ¶00102, 00114) recites the same language, but does not sufficiently describe what a proximity position is or how it is determined, and does not sufficiently describe how the detecting takes place. In other words, the disclosure recites the result of obtaining of some MMS data including a proximity position, but does not detail how the detecting function is performed, or how the result is achieved (see MPEP 2161.01(I)). Particularly, it is not sufficiently described how a proximity position of a 2D coordinate value existing based on the 2D data is applied to detect the MMS data, as the data sets are diverse and there does not appear to be any description of a coordinate transformation or other linking function that would allow proximity to be established between the two different data sets. Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2, 3, 5-9, 11, 12, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 2, 3, 5-9, 19, and 20) or Claim 10 (for Claims 11, 12, and 14-18) and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 10, the phrase “when there is no MMS data including the 2D coordinate value of the detected object” renders the claim indefinite. The MMS data is stated to include the point cloud, which is understood to be 3D data, whereas the 2D coordinate value is a 2D value extracted from the aerial image. It is not clear how the MMS data can “include” the 2D coordinate value as the set of MMS data does not appear to include any points that are only 2D. It is not clear whether the phrase is stating that the MMS data also includes some 2D data, or alternatively if the phrase is referring to a case when there is no 3D MMS coordinate that has coordinates values of two dimensions which match coordinate values from the extracted 2D coordinate, or something else. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as the case when there is any poorly sampled or missing MMS data.
Additionally, regarding Claims 1 and 10, the limitation wherein the apparatus detects, or the limitation for a step of “detecting MMS data including a proximity position of the extracted 2D coordinate value” renders the claim indefinite. Particularly, it is not clear what MMS data including a proximity position actually is, and whether the “proximity position” is a portion of the MMS point cloud data, or alternatively if the recited MMS data including a proximity position is one or more points that are characterized by some proximity (i.e. MMS data points that are inside some proximity), or is some other set of data. Additionally, it is unclear how some “proximity” exists between the 2D coordinate value and the MMS data which is in three dimensions. The claim appears to be missing a step or function, by which proximity can be established between the 2D coordinate data and the diverse set of MMS data. Upon review of the specification for clarity, the specification recites the same language as in the claim, but does not further detail how the detecting occurs. The scope of the limitation and the claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as detecting MMS data nearby missing MMS data. 
Claims 2, 3, 5-9, 11, 12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2, 3, 5-9, 19, and 20) or Claim 10 (for Claims 11, 12, and 14-18) and for failing to cure the deficiencies listed above.
Regarding Claim 1, the claim is indefinite as it is not clear what is performing the method. It is unclear if the method is performed by a computer processor, or if separate steps are performed in various processors or different devices, or if some steps may be performed by a user, or some combination of these or other means. The various interpretations lead to widely varying scopes of the method, and the scope of the claim is therefore indefinite. For the purposes of examination, the claim is interpreted as being performed by one or more computers.
Claims 2, 3, 5-9, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claims 3 and 12, the phrase “link information for electronically shaping the road and node information electronically shaping a predetermined point in the link” renders the claims indefinite. It is not clear what “link information” means or represents in the context of the claim. A link is generally understood in the art to be a portion of a road or route, however in the claims it is stated to be used for shaping. Additionally, a node in the mapping art is generally understood to be a point, and it is entirely unclear how some point data can provide a shaping function to another “predetermined point” which as best understood, does not have any shape, as it is a point. The scope of the claims is therefore indefinite. For the purposes of examination, the phrase is interpreted as any road portion and road position data which could be used to describe a road shape.
Regarding Claims 7 and 16, the use of the phrase “dummy information” renders the claims indefinite. It is not clear what the term “dummy” means in the context of the claim and how it further limits the information. Dependent Claims 8 and 17 recite the type of information the dummy information corresponds to, but does not clarify the meaning of it being designated “dummy information.” It is not clear whether the calculation of dummy information actually includes calculation with values representing the real world, or alternatively is some type of placeholder or artificial representation, or something else. For the purposes of the dummy information is interpreted as any positional reference information, as is best understood from Claims 8 and 17.
Additionally, regarding Claims 7 and 16, the phrase “performing data processing for optimizing the generated HD map data by assigning the calculated dummy information as an attribute of the object” renders the claims indefinite. It is completely unclear how the assigning of information as an attribute accomplishes the recited optimizing of the generated HD map data, and as such the claims appear to be missing some essential information or step, necessary to understand the invention. For the purposes of examination, any assigning of the information as an attribute of the object is understood to read on the limitation.
Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 7 (for Claim 8) and Claim 16 (for Claim 17) and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8, 10-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Regarding Independent Claims 1 and 10, the claims recite functions of detecting an object from an aerial image, extracting a 2D coordinate, calculating a height value, calculating a 3D coordinate value including detecting and using MMS data including a proximity position, and generating an HD map. These functions, under their broadest reasonable interpretation, are an abstract idea of a mental process, capable of being performed by a human mind, or manually with the aid of pen and paper (see MPEP 2106.04(a)(2)(III)). Particularly, the functions correspond to evaluation and judgment of image and coordinate data, as a human could manually detect an object from a provided image, and could manually or mentally perform the operations to calculate coordinates, resulting in map coordinates. Alternatively, the functions of calculating are a mathematical concept of a purely mathematical calculation for finding the height and 3D coordinate. Therefore, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements in the claims are the “units” in Claim 10 (which correspond to hardware or hardware and algorithms, see Claim Interpretation), and additionally the method of Claim 1 is interpreted as being performed by a computer (see Claim Rejections, 112b). These elements are all recitations of generic computer components, recited at a high level of generality. The claims do not provide any particular improvement to computer hardware or functionality, and thus the claims act as mere instructions to “apply” the abstract idea using the generic computer components as tools, which does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claims are the “units” in Claim 10 and performing of the method by a computer in Claim 1. For the same reason as presented above, because these components are all recitations of generic computer components at a high level of generality and the claims act as mere instructions to “apply” the abstract idea, these elements to not amount to significantly more (see MPEP 2106.05(f)). Thus, the claims are not patent eligible.
Regarding Dependent Claims 2, 3, 5-8 and 11, 12, 14-17, 19, and 20, the claims do not add limitations that integrate the abstract idea into a practical application or amount to significantly more.
Claims 2 and 11 narrow the object to be detected which is further detail of the mental process, and recites a function of classifying the object, which is a further step of the abstract idea, as a human could mentally categorize objects in an image. The claims do not add any additional elements.
Claims 3 and 12 further recite functions to allocate road attribute information to a road according to detected object, which is a further step of the abstract idea, as a human could mentally decide to give the particular recited attributes to a road. Claim 12 recites an additional “unit” which, for the same reasons as presented above, does not integrate the abstract idea into a practical application or amount to significantly more.
Claims 5 and 14 recite additional functions to compare height values and perform an error notification, which are further steps of the abstract idea of a mental process, as a human could manually or mentally compare two values and decide or write an output notification. The claims do not add any additional elements.
Claims 6 and 15 recite additional functions to detect a road facility, extract a 3D coordinate of the facility and generate the map to reflect this data. These are further steps of the abstract idea of a mental process, as a human could manually or mentally distinguish a facility from an image and correlate the image to 3D point cloud data for outputting of the final map. Claim 15 recites additional “units” which, for the same reasons as presented above, does not integrate the abstract idea into a practical application or amount to significantly more.
Claims 7, 8, 16, and 17 recite additional functions for calculating and assigning dummy information, which is a further step of the abstract idea of a mental process, a human could mentally decide to give the particular attributes to an object. Claim 16 recites an additional “unit” which, for the same reasons as presented above, does not integrate the abstract idea into a practical application or amount to significantly more.
Claims 19 and 20 recite a program or computer readable medium storing a program for performing the function of Claim 1. The additional recitation of these elements are generic computer functions, recited at a high level of generality, and the claims are therefore rejected for the same reasons as presented above with respect to Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Publication “Precise mobile laser scanning for urban mapping utilizing 3D aerial surveillance data” (Javanmardi et al.) in view of NPL Publication “Extracting roads from dense point clouds in large scale urban environment” (Boyko et al.).

Regarding Claim 1, Javanmardi et al. discloses a method for producing a high-definition (HD) map using an aerial image and mobile mapping system (MMS) data of a mobile mapping system (see Abstract, generation of a precise 3D map usable for autonomous vehicles, using an aerial image and MMS data), the method comprising:
detecting an object of a road area from the aerial image (see p. 3, Section IV, A, road marking (an object) extracted (detected) from aerial image); 
extracting a two-dimensional (2D) coordinate value of the detected object from the aerial image (see p. 4, Section IV, A, B, road markings in a 2D bitmap, (selected/extracted pixel based coordinates of object from the aerial image));
calculating a height value corresponding to the 2D coordinate value (see p. 4, 5, calculating a corrected 3D MMS point cloud point (therefore including height) that is matched/corresponds to the 2D pixel coordinates of the aerial image),
calculating a three-dimensional (3D) coordinate value corresponding to the 2D coordinate value based on the calculated height value (see p. 4, 5, calculating a corrected 3D MMS point cloud point); and
generating the HD map of the road area of the aerial image in three dimensions based on the calculated 3D coordinate value (see p. 6, Section VI, the resulting 3D MMS data generated based on the corrected coordinates which can be visualized per Figure 12).


As above, Javanmardi et al. discloses the calculating of the 3D coordinate value of the detected object using MMS point cloud data, using a registration process (see mapping above, and p. 5).

Javanmardi et al. does not explicitly recite the method performed by a computer and comprising:
calculating a height value corresponding to the 2D coordinate value by projecting the extracted 2D coordinate value onto point cloud data included in the MMS data,
wherein the calculating the 3D coordinate value comprises:
when there is no MMS data including the 2D coordinate value of the detected object extracted from the aerial image, detecting MMS data including a proximity position of the extracted 2D coordinate value; and
calculating the height value corresponding to the 2D coordinate value of the object on the road area based on the point cloud data of the detected MMS data including the proximity position.

However, Boyko et al. teaches a technique to register 2D and 3D map data (see p. S4 section 2.1 road map registration of a 2D map with a 3D point cloud), using a computer (see p. S5 section 2.2) and including:
calculating a height value corresponding to the 2D coordinate value by projecting the extracted 2D coordinate value onto point cloud data (see p. S4 section 2.1, the goal/output of the registration step is to estimate elevations (height value) for every 2D point in the map by projection onto the 3D point cloud) included in the MMS data (see p. S3 in the description of Figure 1, point cloud acquired from aerial/terrestrial LIDAR scanners covering a large region),
wherein the calculating the 3D coordinate value comprises:
when there is no MMS data including a 2D coordinate value (see p. S4, Section 2.1, when the LIDAR points are poorly sampled), detecting MMS data including a proximity position of the 2D coordinate value (see p. S4, Section 2.1, using “nearby LIDAR points N(s)”); and
calculating the height value corresponding to the 2D coordinate value (see p. S4, Section 2.1, elevations for all roads being solved) based on the point cloud data of the detected MMS data including the proximity position (see (see p. S4, Section 2.1, by minimizing error using the nearby LIDAR points).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and the 2D coordinate values corresponding to detected objects in Javanmardi et al. to use the registration technique as taught by Boyko et al., including calculating by projection and using nearby LIDAR points, with the motivation of improving data accuracy by providing a globally consistent and smooth set of elevations across an entire map (see Boyko et al., p. S4).

Regarding Claim 10, Javanmardi et al. discloses a technique for producing a high-definition (HD) map using an aerial image and mobile mapping system (MMS) data of an MMS (see Abstract, generation of a precise 3D map using an aerial image and MMS data), the apparatus comprising:
an aerial image analyzing function detecting an object of a road area from the aerial image (see p. 3, Section IV, A, road marking (an object) extracted (detected) from aerial image) and extracting a two-dimensional (2D) coordinate value of the detected object from the aerial image (see p. 4, Section IV, A, B, road markings in a 2D bitmap, (selected/extracted pixel based coordinates of object));
a space coordinate calculating function calculating a height value corresponding to the 2D coordinate value (see p. 4 Section III, B, the road marking pixel is further characterized by height to form a 3D reference, and p. 5, Section V, an MMS point cloud is registered with the aerial reference, which (p. 6 Section VI) results in 3D MMS data with improved accuracy. In other words, the correcting of the MMS data associated with the road mark is calculating of 3D coordinate values which correspond to the 2D values of the road mark.) and calculating a three- dimensional (3D) coordinate value corresponding to the 2D coordinate value based on the calculated height value (see p. 4, 5, calculating a corrected 3D MMS point cloud point); and
an HD map generating function generating the HD map of the road area of the aerial image in three dimensions based on the calculated 3D coordinate value (see p. 6, Section VI, the resulting 3D MMS data generated based on the corrected coordinates which can be visualized per Figure 12).


Javanmardi et al. does not explicitly recite an apparatus for producing a high-definition (HD) map using an aerial image and mobile mapping system (MMS) data of an MMS, 
the apparatus comprising: the recited units (interpreted as hardware or hardware and algorithms, see Claim Interpretation).

However, Boyko et al. teaches an apparatus to register 2D and 3D map data (see p. S4 section 2.1 road map registration of a 2D map with a 3D point cloud), including:
hardware and algorithms for performing mapping functions (see p. S5, Section 2.2, the data being processed in memory by a computer).

As above, Javanmardi et al. discloses the calculating of the 3D coordinate value using MMS point cloud data, using a registration process (see mapping above, and p. 5).

Javanmardi et al. does not explicitly recite:
calculating a height value by projecting the extracted 2D coordinate value onto point cloud data included in the MMS data, 
wherein the space coordinate calculating unit detects MMS data including a proximity position of the extracted 2D coordinate value when there is no MMS data including the 2D coordinate value of the detected object extracted from the aerial image, and calculates the height value corresponding to the 2D coordinate value of the object of the road area based on the point cloud data of the detected MMS data including the proximity position.

However, Boyko et al. teaches the apparatus as above, performing:
calculating a height value by projecting the extracted 2D coordinate value onto point cloud data (see p. S4 section 2.1, the goal/output of the registration step is to estimate elevations (height value) for every 2D point in the map by projection onto the 3D point cloud) included in the MMS data (see p. S3 in the description of Figure 1, point cloud acquired from aerial/terrestrial LIDAR scanners covering a large region), 
wherein the space coordinate calculating unit detects MMS data including a proximity position of the extracted 2D coordinate value (see p. S4, Section 2.1, using “nearby LIDAR points N(s)”) when there is no MMS data including the 2D coordinate value (see p. S4, Section 2.1, when the LIDAR points are poorly sampled), and calculates the height value corresponding to the 2D coordinate value (see p. S4, Section 2.1, elevations for all roads being solved) based on the point cloud data of the detected MMS data including the proximity position (see (see p. S4, Section 2.1, by minimizing error using the nearby LIDAR points).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and the 2D coordinate values corresponding to detected objects in Javanmardi et al. to be implemented by computer and to use the registration technique as taught by Boyko et al., including calculating by projection and using nearby LIDAR points, with the motivation of improving data accuracy by providing a globally consistent and smooth set of elevations across an entire map (see Boyko et al., p. S4).

Regarding Claim 19, Javanmardi et al. does not explicitly recite a program stored in a non-transitory computer-readable recording medium to perform the method for producing the high-definition (HD) map according to claim 1.

However, Boyko et al. teaches the method as above, including:
a program stored in a non-transitory computer-readable recording medium to perform the method for producing the high-definition (HD) map (see p. S5 Section 2.2, the method implemented using memory and computer).
The motivation to combine Javanmardi et al. and Boyko et al. was provided above in the rejection of Claim 1.

Regarding Claim 20, Javanmardi et al. does not explicitly recite a non-transitory computer-readable recording medium storing a program for performing the method for producing the high-definition (HD) map according to claim 1.

However, Boyko et al. teaches the method as above, including:
a non-transitory computer-readable recording medium storing a program for performing the method for producing the high-definition (HD) map  (see p. S5 Section 2.2, the method implemented using memory and computer).
The motivation to combine Javanmardi et al. and Boyko et al. was provided above in the rejection of Claim 1.

Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Publication “Precise mobile laser scanning for urban mapping utilizing 3D aerial surveillance data” (Javanmardi et al.) in view of NPL Publication “Extracting roads from dense point clouds in large scale urban environment” (Boyko et al.), further in view of Publication US2019/0130182A1 (Zang et al.).

Regarding Claim 2, Javanmardi et al. discloses wherein the object of the road area includes at least one of a lane marking (see Figure 6, the extracted markings including lane lines), a road surface marking, and a polygon (see p. 3 road marking extraction) and discloses the extracting from an aerial image (see p. 3).
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Javanmardi et al. does not explicitly recite the method of claim 1, wherein
the detecting includes, when the object of the road area is detected from the aerial image, classifying the detected object by object type.

However, Zang et al. teaches a method in mapping a driving environment (see e.g. Claim 1) wherein:
the detecting includes, when the object of the road area is detected from the aerial image, classifying the detected object by object type (see Claim 1, applying a classification model to an aerial image to determine a lane line type object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the extraction of road markings in Javanmardi et al. to additionally include classification, as is taught by Zang et al., with the motivation of improving mapping efficiency by not requiring human intervention for lane line identification and improving the suitability of the data for vehicle control by determining lane-level detail of an environment (see Zang et al. [0032, 0039]).

Regarding Claim 3, Javanmardi et al. does not explicitly recite the method of claim 2, further comprising:
allocating road attribute information to the road area according to the detected object, 
wherein the road attribute information includes link information for electronically shaping the road area and node information electronically shaping a predetermined point in the link.

However, Zang et al. teaches the method as above, further comprising:
allocating road attribute information to the road area (see [0115-0117] entry of information into a database including road attribute information such as a segment record) according to the detected object (see [0117] an index relates road object data 308 (e.g. a lane marking) to a road segment and location of the road object, i.e. the road attribute information in accordance with the object), 
wherein the road attribute information includes link information for electronically shaping the road area and node information electronically shaping a predetermined point in the link (see [0117] the data including associated road segment record and nodes or coordinates, i.e. information describing a shape of a road).
The motivation to combine Javanmardi et al. and Zang et al. was provided above in the rejection of Claim 2.


Regarding Claim 11, Javanmardi et al. discloses wherein the object of the road area includes at least one of a lane marking (see Figure 6, the extracted markings including lane lines), a road surface marking, and a polygon (see p. 3 road marking extraction) and discloses the extracting from an aerial image (see p. 3).
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
Javanmardi et al. does not explicitly recite the apparatus of claim 10, wherein
the aerial image analyzing unit classifies, when the object of the road area is detected from the aerial image, the detected object by object type.

However, Zang et al. teaches an apparatus mapping a driving environment (see e.g. Claim 12) wherein:
the aerial image analyzing unit ([0039]) classifies, when the object of the road area is detected from the aerial image, the detected object by object type (see Claim 12, applying a classification model to an aerial image to determine a lane line type object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the extraction of road markings in Javanmardi et al. to additionally include classification, as is taught by Zang et al., with the motivation of improving mapping efficiency by not requiring human intervention for lane line identification and improving the suitability of the data for vehicle control by determining lane-level detail of an environment (see Zang et al. [0032, 0039]).

Regarding Claim 12, Javanmardi et al. does not explicitly recite the apparatus of claim 11, further comprising: a road attribute information allocating unit allocating road attribute information to the road area according to the detected object, wherein the road attribute information includes link information for electronically shaping the road area and node information electronically shaping a predetermined point in the link.

However, Zang et al. teaches the apparatus as above, further comprising:
a road attribute information allocating unit allocating road attribute information to the road area (see [0115-0117] entry of information into a database including road attribute information such as a segment record) according to the detected object (see [0117] an index relates road object data 308 (e.g. a lane marking) to a road segment and location of the road object, i.e. the road attribute information in accordance with the object), 
wherein the road attribute information includes link information for electronically shaping the road area and node information electronically shaping a predetermined point in the link (see [0117] the data including associated road segment record and nodes or coordinates, i.e. information describing a shape of a road).
The motivation to combine Javanmardi et al. and Zang et al. was provided above in the rejection of Claim 11.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Publication “Precise mobile laser scanning for urban mapping utilizing 3D aerial surveillance data” (Javanmardi et al.) in view of NPL Publication “Extracting roads from dense point clouds in large scale urban environment” (Boyko et al.), further in view of Publication US2018/0096463A1 (Kim et al.).

Regarding Claim 5, Javanmardi et al. does not explicitly recite the method of claim 1, further comprising:
comparing the calculated height value with a surrounding height value to determine whether the calculated height value is an error; and
performing an error notification when the calculated height value is determined to be an error value.

However, Kim et al. teaches a technique in handling 3D data (see [0026]), comprising:
comparing the calculated height value with a surrounding height value (see [0031] step 208, for a point p in a depth map, determining distance between the point p and the surface (a surrounding height reference)) to determine whether the calculated height value is an error (see [0040] step 214 in order to determine whether to keep the point or not (points not kept are values with error)); and
performing an error notification when the calculated height value is determined to be an error value (see Figure 2, [0040] the determination not to keep a point is an internal notification to the system to discard the point, and occurs when the depth value is an error).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Javanmardi et al. to consider errors in data as is taught by Kim et al., with the motivation of improving the digital reconstruction of a scene by allowing high detail with less demand (see Kim et al. [0006]).

Regarding Claim 14, Javanmardi et al. does not explicitly recite the apparatus of claim 10, wherein the space coordinate calculating unit determines whether the calculated height value is an error by comparing the calculated height value with a surrounding height value and performs an error notification when the calculated height value is determined to be an error value.

However, Kim et al. teaches a technique in handling 3D data (see [0026]), comprising:
wherein the space coordinate calculating unit (see [0027]) determines whether the calculated height value is an error (see [0040] step 214 in order to determine whether to keep the point or not (points not kept are values with error)) by comparing the calculated height value with a surrounding height value (see [0031] step 208, for a point p in a depth map, determining distance between the point p and the surface (a surrounding height reference)) and performs an error notification when the calculated height value is determined to be an error value (see Figure 2, [0040] the determination not to keep a point is an internal notification to the system to discard the point, and occurs when the depth value is an error).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Javanmardi et al. to consider errors in data as is taught by Kim et al., with the motivation of improving the digital reconstruction of a scene by allowing high detail with less demand (see Kim et al. [0006]).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Publication “Precise mobile laser scanning for urban mapping utilizing 3D aerial surveillance data” (Javanmardi et al.) in view of NPL Publication “Extracting roads from dense point clouds in large scale urban environment” (Boyko et al.), further in view of Published Application US2020/0175720A1 (Hsu et al.).

Regarding Claim 6, Javanmardi et al. discloses driving image data included in the MMS data (see p. 6 the MMS equipped with cameras) and further discloses:
wherein, in the generating of the HD map, the HD map reflecting the road facility three- dimensionally is generated based on the aerial image of the road facility and MMS 3D coordinate value of the road facility (see mapping of Claim 1 above and p. 5-7, the generating of the map which describes road marking objects in three dimensions is generated based on the image data and 3D coordinate data).

Javanmardi et al. does not explicitly recite the method of claim 1, further comprising:
detecting a road facility from a driving image included in the MMS data; and
extracting a 3D coordinate value of the detected road facility from the point cloud data
included in the MMS data, wherein, in the generating of the HD map, the HD map reflecting the road facility three- dimensionally is generated based on the detected image of the road facility and the extracted 3D coordinate value of the road facility.

However, Hsu et al. teaches a method for obtaining mapping data (see e.g. Claim 1 processing sensor data in a vehicle) comprising:
detecting a road facility from a driving image included in the MMS data (see Claim 1 identifying a static object in the 2D image); and
extracting a 3D coordinate value of the detected road facility from the point cloud data included in the MMS data (see Claim 1, obtaining 3D point cloud data of the static object from the 3D point cloud data), 
generating mapping data based on the detected image of the road facility and the extracted 3D coordinate value of the road facility (see Claim 3, [0033], the 3D data for a static object representing map type data)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Javanmardi et al. to additionally generate the map using MMS image data, as is taught by Hsu et al., with the motivation of further increasing the accuracy of the data and increasing redundancy by obtaining image data for areas such as tunnels or indoor areas (see Hsu et al. [0003]).

Regarding Claim 15, Javanmardi et al. discloses driving image data configuring the MMS data (see p. 6 the MMS equipped with cameras) and further discloses 
wherein, in the generating of the HD map, the HD map reflecting the road facility three- dimensionally is generated based on the aerial image of the road facility and MMS 3D coordinate value of the road facility (see mapping of Claim 1 above and p. 5-7, the generating of the map which describes road marking objects in three dimensions is generated based on the image data and 3D coordinate data).

Javanmardi et al. does not explicitly recite the apparatus of claim 10, further comprising:
a road facility detecting unit detecting a road facility from a driving image included in the MMS data, 
wherein the space coordinate calculating unit extracts a 3D coordinate value of the detected road facility from the point cloud data included in the MMS data and 
the HD map generating unit generates the HD map reflecting the road facility three- dimensionally based on the detected image of the road facility and the extracted 3D coordinate value of the road facility.

However, Hsu et al. teaches a technique for obtaining mapping data (see e.g. Claim 1 processing sensor data in a vehicle) comprising:
a road facility detecting unit detecting a road facility from a driving image included in the MMS data (see Claim 11 a processor identifying a static object in the 2D image), 
wherein the space coordinate calculating unit extracts a 3D coordinate value of the detected road facility from the point cloud data included in the MMS data (see Claim 11, obtaining 3D point cloud data of the static object from the 3D point cloud data) and 
the HD map generating unit generates the mapping data based on the detected image of the road facility and the extracted 3D coordinate value of the road facility (see Claim 3, [0033], the 3D data for a static object representing map type data)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Javanmardi et al. to additionally generate the map using MMS image data, as is taught by Hsu et al., with the motivation of further increasing the accuracy of the data and increasing redundancy by obtaining image data for areas such as tunnels or indoor areas (see Hsu et al. [0003]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Publication “Precise mobile laser scanning for urban mapping utilizing 3D aerial surveillance data” (Javanmardi et al.) in view of NPL Publication “Extracting roads from dense point clouds in large scale urban environment” (Boyko et al.), further in view of Publication US2019/0130182A1 (Zang et al.), further in view of Publication US2019/0163993A1 (Koo et al.).

Regarding Claim 7, Javanmardi et al. further discloses the detected objects including lane lines (see Figure 6).

Javanmardi et al. does not explicitly recite the method of claim 2, further comprising: calculating dummy information and performing data processing for optimizing the generated HD map data by assigning the calculated dummy information as an attribute of the object.

However, Koo et al. teaches a method for mapping with lane lines (see e.g. Claim 24 determining vehicle position relative to environment using lane lines),
comprising: calculating dummy information (see Claim 24, determining reference information for a current driving lane of a vehicle) and performing data processing for optimizing the generated HD map data by assigning the calculated dummy information as an attribute of the object (see Claim 27, the reference information comprising a positional relationship between a lighting pattern and lane marking, i.e. assigning the positional relationship as an attribute of the lane line).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Javanmardi et al. to additionally attribute information to objects, as is taught by Koo et al., with the motivation of enhancing the robustness and flexibility of the method and suitability of the map for safe vehicle guidance by handling data regarding road objects in tunnels (see Koo et al. [0005, 0056]).

Regarding Claim 8, Javanmardi et al. does not explicitly recite the method of claim 7, wherein the dummy information includes an offset value corresponding to a distance difference from a reference lane marking and a relative height value corresponding to a height difference from the reference lane marking.

However, Koo et al. teaches the method as above,
wherein the dummy information includes an offset value corresponding to a distance difference from a reference lane marking (see Claim 28, Figure 9, the positional relationship including a difference in distance on a distance axis between the lane marking and the first lighting pattern (and see [0060] the lighting pattern used as a reference for lane-keeping, i.e. the lighting pattern is a “reference lane marking” in the environment)) and a relative height value corresponding to a height difference from the reference lane marking (see Claim 28, Figure 9, the positional relationship including a difference in height on a vertical axis between the first lighting pattern and the first lane markings).
The motivation to combine Javanmardi et al. and Koo et al. was provided above in the rejection of Claim 7.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Publication “Precise mobile laser scanning for urban mapping utilizing 3D aerial surveillance data” (Javanmardi et al.) in view of NPL Publication “Extracting roads from dense point clouds in large scale urban environment” (Boyko et al.), further in view of Publication US2015/0078624A1 (Fukuda).

Regarding Claim 9, Javanmardi et al. further discloses wherein the method for producing the HD map is performed using the aerial image (see mapping of Claim 1 above).
Javanmardi et al. does not explicitly recite the method of claim 1, further comprising:
generating a top view image based on a driving image included in the MMS data; and
updating the aerial image by arranging the generated top view image in chronological order on a position of the aerial image corresponding to an imaging position at which the driving image is captured, wherein the method for producing the HD map is performed using the updated aerial image.

However, Fukuda teaches a technique to obtain an aerial image, comprising:
generating a top view image based on a driving image included in the MMS data (see Figure 6, [0045, 0049] a peripheral map is created using camera data (see [0056] Figure 10A-10I the peripheral map being a top down type image)); and
updating the aerial image by arranging the generated top view image in chronological order on a position of the aerial image corresponding to an imaging position at which the driving image is captured (see [0049-0050] a past aerial photograph is updated based on the empty space image of the peripheral map, and see Claim 10 the map data being superimposed onto the aerial photograph, i.e. arranged in the same position and with the newer data being superimposed over older data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Javanmardi et al. to obtain an aerial image using the technique as taught by Fukuda, with the motivation of increasing the robustness and flexibility of the system to handle updated data and improve the suitability of the data for uses such as parking assistance (see Fukuda [0012]).

Regarding Claim 18, Javanmardi et al. further discloses wherein the method for producing an HD map is performed using the aerial image (see mapping of Claim 1 above).

Javanmardi et al. does not explicitly recite the apparatus of claim 10, further comprising:
an aerial image updating unit generating a top view image based on a driving image included in the MMS data and updating the aerial image by arranging the generated top view image in chronological order on a position of the aerial image corresponding to an imaging position at which the driving image is captured, 
wherein the aerial image analyzing unit performs a method for producing the HD map using the updated aerial image.

However, Fukuda teaches a technique to obtain an aerial image, comprising:
an aerial image updating unit (see Figure 5, computation apparatus) generating a top view image based on a driving image included in the MMS data see Figure 6, [0045, 0049] a peripheral map is created using camera data (see [0056] Figure 10A-10I the peripheral map being a top down type image)) and
 updating the aerial image by arranging the generated top view image in chronological order on a position of the aerial image corresponding to an imaging position at which the driving image is captured (see [0049-0050] a past aerial photograph is updated based on the empty space image of the peripheral map, and see Claim 10 the map data being superimposed onto the aerial photograph, i.e. arranged in the same position and with the newer data being superimposed over older data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Javanmardi et al. to obtain an aerial image using the technique as taught by Fukuda, with the motivation of increasing the robustness and flexibility of the system to handle updated data and improve the suitability of the data for uses such as parking assistance (see Fukuda [0012]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Publication “Precise mobile laser scanning for urban mapping utilizing 3D aerial surveillance data” (Javanmardi et al.) in view of NPL Publication “Extracting roads from dense point clouds in large scale urban environment” (Boyko et al.), further in view of Published Application US2020/0175720A1 (Hsu et al.), further in view of Publication US2019/0163993A1 (Koo et al.).

Regarding Claim 16, Javanmardi et al. further discloses the detected objects including lane lines (see Figure 6).

Javanmardi et al. does not explicitly recite the apparatus of claim 15, further comprising:
an HD map processing unit calculating dummy information and performing data processing for optimizing the generated HD map data by assigning the calculated dummy information as an attribute of the object.

However, Koo et al. teaches a technique for mapping with lane lines (see e.g. Claim 24 determining vehicle position relative to environment using lane lines), comprising:
an HD map processing unit (see [0117]) calculating dummy information (see Claim 24, determining reference information for a current driving lane of a vehicle) and performing data processing for optimizing the generated HD map data by assigning the calculated dummy information as an attribute of the object (see Claim 27, the reference information comprising a positional relationship between a lighting pattern and lane marking, i.e. assigning the positional relationship as an attribute of the lane line).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Javanmardi et al. to additionally attribute information to objects, as is taught by Koo et al., with the motivation of enhancing the robustness and flexibility of the method and suitability of the map for safe vehicle guidance by handling data regarding road objects in tunnels (see Koo et al. [0005, 0056]).

Regarding Claim 17, Javanmardi et al. does not explicitly recite the apparatus of claim 16, wherein the dummy information includes an offset value corresponding to a distance difference from a reference lane marking and a relative height value corresponding to a height difference from the reference lane marking.

However, Koo et al. teaches the technique as above,
wherein the dummy information includes an offset value corresponding to a distance difference from a reference lane marking (see Claim 28, Figure 9, the positional relationship including a difference in distance on a distance axis between the lane marking and the first lighting pattern (and see [0060] the lighting pattern used as a reference for lane-keeping, i.e. the lighting pattern is a “reference lane marking” in the environment)) and a relative height value corresponding to a height difference from the reference lane marking (see Claim 28, Figure 9, the positional relationship including a difference in height on a vertical axis between the first lighting pattern and the first lane markings).
The motivation to combine Javanmardi et al. and Koo et al. was provided above in the rejection of Claim 16.

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20130216139-A1 teaches subject matter including interpolating projection data when no data is available (see e.g. Figures 16, 17, [0121]).
US-20160005145-A1 teaches subject matter including using projection to determine height values of aerial imagery (see e.g. [0072]).
US-20200160559-A1 teaches subject matter including calculating depth data for an image using sparse LIDAR point cloud data (see e.g. Claim 6).
US-20200258202-A1 teaches subject matter including reconstruction of point cloud data using surrounding data when data is missing (see e.g. Claim 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669

/RAMI KHATIB/               Primary Examiner, Art Unit 3669